               Case 1:20-cv-10666 Document 1 Filed 12/17/20 Page 1 of 53




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------X
TYREICK GREY,
                                               Plaintiff,
                                                                              COMPLAINT
                        -against-                                             Plaintiff Demands
                                                                              A Trial By Jury

CITY OF NEW YORK, NEW YORK CITY DEPARTMENT
OF CORRECTION, CYNTHIA BRANN, ANGEL
VILLALONA, TIMOTHY D. FARRELL, WARDEN OF
GEORGE R. VIERNO CENTER, CAPTAIN JOHN DOE 1,
CORRECTION OFFICER FNU MOOREHEAD,
CORRECTION OFFICER FNU MCNEIL, CORRECTION
OFFICER FNU MARTIN and CORRECTION OFFICER
JOHN DOE 2,
                         Defendants.
----------------------X

          Plaintiff, by DEVON M. RADLIN, his attorney, respectfully alleges as follows:

                                          JURISDICTION

          1.     This action is brought under the First, Fourth, Fifth, Sixth, Eighth, and Fourteenth

Amendments of the Constitution of the United States and the Civil Rights Law of the United

States, as codified in Title 18 U.S.C. Sections 242, Title 28, U.S.C. Sections 1331 and 1343 and

Title 42, U.S.C. Sections 1981, 1983 and 1985.

          2.     An award of costs and attorneys' fees is authorized pursuant to 42 U.S.C. §1988.

          3.     Plaintiff brings this action seeking declaratory relief and damages pursuant to 42

U.S. §§ 1983 and 1988 to redress the deprivation under color of state law of rights secured by the

United States Constitution.

          4.     This Court has jurisdiction pursuant to 28 U.S.C. § 2201 to grant declaratory

relief.
              Case 1:20-cv-10666 Document 1 Filed 12/17/20 Page 2 of 53




        5.      On January 22, 2020, within ninety (90) days of the incident, a notice of claim

was timely filed as required under General Municipal Law 50e. The claim was issued Claim No.

2020PI003243. A Stipulation of Unavailability was executed on March 10, 2020 due to

Plaintifr s incarceration.

        6.      Defendant CITY has wholly neglected or refused to make any adjustment or

payment with regard to Claim No. 2020PI003243.

        7.      This action has been commenced within one (1) year and ninety (90) days of the

incident.

        8.     Plaintiff further invokes the pendent jurisdiction of this Court to consider claims

arising under New York State Law.

                                             VENUE

       9.       The course of conduct and other acts complained of herein arose and occurred in

whole or in part within the County of Bronx and State of New York, in the Southern District of

New York.

                                             PARTIES
        10.     Plaintiff, TYREICK GREY (GREY), is and was at all times herein mentioned, a

citizen and a resident of the State of New York.

        11.    The defendant, CITY OF NEW YORK, (CITY) is a municipal corporation and

political subdivision of the State of New York.

        12.     The defendant, NEW YORK CITY DEPARTMENT OF CORRECTION (DOC)

is a municipal agency under the supervision and control of the defendant CITY.

        13.     The defendant, CYNTHIA BRANN (BRANN), is the Commissioner of the

defendant DOC employed by the Defendants CITY and DOC.

                                                   2
Case 1:20-cv-10666 Document 1 Filed 12/17/20 Page 3 of 53
Case 1:20-cv-10666 Document 1 Filed 12/17/20 Page 4 of 53
Case 1:20-cv-10666 Document 1 Filed 12/17/20 Page 5 of 53
Case 1:20-cv-10666 Document 1 Filed 12/17/20 Page 6 of 53
Case 1:20-cv-10666 Document 1 Filed 12/17/20 Page 7 of 53
Case 1:20-cv-10666 Document 1 Filed 12/17/20 Page 8 of 53
Case 1:20-cv-10666 Document 1 Filed 12/17/20 Page 9 of 53
Case 1:20-cv-10666 Document 1 Filed 12/17/20 Page 10 of 53
Case 1:20-cv-10666 Document 1 Filed 12/17/20 Page 11 of 53
Case 1:20-cv-10666 Document 1 Filed 12/17/20 Page 12 of 53
Case 1:20-cv-10666 Document 1 Filed 12/17/20 Page 13 of 53
Case 1:20-cv-10666 Document 1 Filed 12/17/20 Page 14 of 53
Case 1:20-cv-10666 Document 1 Filed 12/17/20 Page 15 of 53
Case 1:20-cv-10666 Document 1 Filed 12/17/20 Page 16 of 53
Case 1:20-cv-10666 Document 1 Filed 12/17/20 Page 17 of 53
Case 1:20-cv-10666 Document 1 Filed 12/17/20 Page 18 of 53
Case 1:20-cv-10666 Document 1 Filed 12/17/20 Page 19 of 53
Case 1:20-cv-10666 Document 1 Filed 12/17/20 Page 20 of 53
Case 1:20-cv-10666 Document 1 Filed 12/17/20 Page 21 of 53
Case 1:20-cv-10666 Document 1 Filed 12/17/20 Page 22 of 53
Case 1:20-cv-10666 Document 1 Filed 12/17/20 Page 23 of 53
Case 1:20-cv-10666 Document 1 Filed 12/17/20 Page 24 of 53
Case 1:20-cv-10666 Document 1 Filed 12/17/20 Page 25 of 53
Case 1:20-cv-10666 Document 1 Filed 12/17/20 Page 26 of 53
Case 1:20-cv-10666 Document 1 Filed 12/17/20 Page 27 of 53
Case 1:20-cv-10666 Document 1 Filed 12/17/20 Page 28 of 53
Case 1:20-cv-10666 Document 1 Filed 12/17/20 Page 29 of 53
Case 1:20-cv-10666 Document 1 Filed 12/17/20 Page 30 of 53
Case 1:20-cv-10666 Document 1 Filed 12/17/20 Page 31 of 53
Case 1:20-cv-10666 Document 1 Filed 12/17/20 Page 32 of 53
Case 1:20-cv-10666 Document 1 Filed 12/17/20 Page 33 of 53
Case 1:20-cv-10666 Document 1 Filed 12/17/20 Page 34 of 53
Case 1:20-cv-10666 Document 1 Filed 12/17/20 Page 35 of 53
Case 1:20-cv-10666 Document 1 Filed 12/17/20 Page 36 of 53
Case 1:20-cv-10666 Document 1 Filed 12/17/20 Page 37 of 53
Case 1:20-cv-10666 Document 1 Filed 12/17/20 Page 38 of 53
Case 1:20-cv-10666 Document 1 Filed 12/17/20 Page 39 of 53
Case 1:20-cv-10666 Document 1 Filed 12/17/20 Page 40 of 53
Case 1:20-cv-10666 Document 1 Filed 12/17/20 Page 41 of 53
Case 1:20-cv-10666 Document 1 Filed 12/17/20 Page 42 of 53
Case 1:20-cv-10666 Document 1 Filed 12/17/20 Page 43 of 53
Case 1:20-cv-10666 Document 1 Filed 12/17/20 Page 44 of 53
Case 1:20-cv-10666 Document 1 Filed 12/17/20 Page 45 of 53
Case 1:20-cv-10666 Document 1 Filed 12/17/20 Page 46 of 53
Case 1:20-cv-10666 Document 1 Filed 12/17/20 Page 47 of 53
Case 1:20-cv-10666 Document 1 Filed 12/17/20 Page 48 of 53
Case 1:20-cv-10666 Document 1 Filed 12/17/20 Page 49 of 53
Case 1:20-cv-10666 Document 1 Filed 12/17/20 Page 50 of 53
Case 1:20-cv-10666 Document 1 Filed 12/17/20 Page 51 of 53
Case 1:20-cv-10666 Document 1 Filed 12/17/20 Page 52 of 53
              Case 1:20-cv-10666 Document 1 Filed 12/17/20 Page 53 of 53




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
TYREICK GREY,
                         Plaintiff,

        -against-

CITY OF NEW YORK, NEW YORK CITY DEPARTMENT
OF CORRECTION, CYNTHIA BRANN, ANGEL
VILLALONA, TIMOTHY D. FARRELL, WARDEN OF
GEORGE R. VIERNO CENTER,U
                           CAPTAIN JOHN DOE 1.
CORRECTION OFFICER FN MOOREHEAD,
CORRECTION OFFICER FNU MCNEIL, CORRECTION
OFFICER FNU MARTIN and CORRECTION OFFICER
JOHN DOE 2.               Defendants.


                                                COMPLAINT
                                           DEVON M. RADLIN
                                            Attorney for Plaintiff
                                   Office & Post Office Address, Telephone
                                        112 W 34th Street - 18th Floor
                                          NEW YORK, N.Y. 10120
                                                (212) 406-9200

To:                                                                  Signature (Rule 130-1.1-a)


Print name beneath                                                   Attorney(s) for

Service of a copy of the within                                      is hereby admitted.
Dated,

                                                                     Attorney(s) for
Please take notice
i NOTICE OF ENTRY
that the within is a (certified) true copy of a
duly entered in the office of the clerk of the within names court on
i NOTICE OF SETLEMENT
that an order of which the within is a true copy will be presented for settlement to the HON.
one of the judges of the within names court, at                                               on
                                                                       Yours, etc.
To:                                                                    DEVON M. RADLIN
                                                                       Attorney for Plaintiff
Attorney(s) for:                                                       112 W 34th Street - 18th Floor
                                                                       NEW YORK, NY 10120
